            Case 7:18-cv-05845-CS Document 101 Filed 08/16/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                  :
UNITED STATES OF AMERICA; STATE                   :
OF NEW YORK; AND BASIL SEGGOS, AS                 :
COMMISSIONER OF THE NEW YORK                      :
STATE DEPARTMENT OF                               :
ENVIRONMENTAL CONSERVATION,                       :
                                                  :
                Plaintiffs,                       :       No. 18 Civ. 5845 (CS)
                                                  :
       v.                                         :       XXXXXXXX
                                                          [PROPOSED] ORDER
                                                  :       REGARDING REMEDIAL FINES
CITY OF MOUNT VERNON,                             :       FOR MISSED DEADLINES IN
                                                  :       CONNECION WITH THE AUGUST
                Defendant.                        :       2, 2021 NOTIFICATION OF
                                                  :       VIOLATION


CATHY SEIBEL, United States District Judge:

       WHEREAS, this Court previously entered a Third Remedial Order, ECF No. 97,

providing for remedial fines for future violations of Court-ordered deadlines contained in the

Court’s September 21, 2020 Order, ECF No. 74, the Court’s March 10, 2021 Order, ECF No. 90,

and the Third Remedial Order, by defendant the City of Mount Vernon (“Defendant” or the

“City”);

       WHEREAS, the Third Remedial Order included a cure period, during which the City

could remedy violations identified by plaintiffs United States of America, State of New York,

and Basil Seggos, as Commissioner of the New York State Department of Environmental

Conservation (together, “Plaintiffs”), and thereby avoid liability for such remedial fines, see ECF

No. 97 ¶ 31;

       WHEREAS, pursuant to the Third Remedial Order, Plaintiffs filed a Notification of

Violation on August 2, 2021, pursuant to paragraph 29 of the Third Remedial Order, identifying

five separate violations and stating the amount of fines owed, see ECF No. 98;
             Case 7:18-cv-05845-CS Document 101 Filed 08/16/21 Page 2 of 4




        WHEREAS, on August 10, 2021, the City filed a Response to Notification of Violation,

see ECF No. 99, objecting to the imposition of remedial fines;

        WHEREAS, on August 16, 2021, Plaintiffs responded to the City’s August 10, 2021

Response, see ECF No. 100;

        WHEREAS, the City contends, and Plaintiffs agree, that the City has cured one of the

violations identified in the Notification of Violation, designated as No. 5 in that Notification;

        WHEREAS, the City does not dispute the existence of the remaining violations identified

in the Notification of Violation, designated as Nos. 1-4 in that Notification; and

        It is hereby ordered as follows:

        1.       The City’s August 5, 2021 private connection inspection cures violation No. 5 in

the August 2, 2021 Notification of Violation, and no fines are due for that violation, pursuant to

paragraph 31 of the Third Remedial Order;

        2.       The City has failed to (a) submit an Illicit Discharge Action Plan; (b) purchase

clamshell equipment; (c) conduct dry weather outfall inspections; and (d) complete visual

inspections to investigate sources of illicit discharge for non-televised storm sewer segments, in

violation of paragraphs 1, 2, 12, and 20 in the Third Remedial Order and as described in the

Notification. See ECF No. 97; see also ECF Nos. 98, 98-1 (Declaration of Kimberly McEathron)

¶¶ 8.a, 8.b, 8.c, 9.a.

        3.       These violations have not been cured and are ongoing.

        4.       Pursuant to paragraph 27 of the Third Remedial Order, the City is liable for

remedial fines, to be paid to an escrow account as described in the Third Remedial Order. See

ECF No. 98 (violation numbers 1, 2, 3, 4).




                                                  2
             Case 7:18-cv-05845-CS Document 101 Filed 08/16/21 Page 3 of 4




        5.       As of August 16, 2021, and pursuant to paragraph 27 of the Third Remedial

Order, the City owes $222,000 for the period of July 1, 2021 through August 16, 2021, as

follows:


 No. Compliance                            Fine per      Deadline Days                            Fines owed
     Requirement Violation                 violation per          (beginning                      as of August
                                           day                    7/1/2021)                       16, 2021
                                           beginning              through
                                           7/1/20211              August 16,
                                                                  2021

  1     Failure to submit an Illicit       $1,000.00 for June 30,                   47            $55,500
        Discharge Action Plan.             days 1-30;    2021
        ECF No. 97 ¶ 1; see also           $1,500.00 for
        McEathron Decl. ¶ 8.a.             days 31-47

  2     Failure to purchase                $1,000.00 for June 30,                   47            $55,500
        clamshell equipment. ECF           days 1-30;    2021
        No. 97 ¶ 12; see also              $1,500.00 for
        McEathron Decl. ¶ 8.b.             days 31-47

  3     Failure to conduct dry             $1,000.00 for June 30,                   47            $55,500
        weather outfall                    days 1-30;    2021
        inspections. ECF No. 97            $1,500.00 for
        ¶ 2; see also McEathron            days 31-47
        Decl. ¶ 8.c.

  4     Failure to complete visual         $1,000.00 for June 29,                   47            $55,500
        inspections to investigate         days 1-30;    2021
        sources of illicit discharge       $1,500.00 for
        for all storm sewer                days 31-47
        segments that were not
        televised, including by
        submitting the necessary
        documentation. ECF
        No. 97 ¶ 20; see also
        McEathron Decl. ¶ 9.a.




1 Paragraph 28 of the Third Remedial Order limits remedial fines to days of violation beginning July 1, 2021.



                                                         3
                      Case 7:18-cv-05845-CS Document 101 Filed 08/16/21 Page 4 of 4




         The City shall pay $222,000 into the escrow account established pursuant to paragraph 32 of the

         Third Remedial Order, by September 1, 2021, i.e., within 30 days of the August 2, 2021

         Notification of Violation, as provided in the Third Remedial Order, see ECF No. 97 ¶ 29.

                 6.       Pursuant to paragraph 28 of the Third Remedial Order, additional fines shall

         continue to accrue until performance is satisfactorily completed.

                 7.       Pursuant to paragraph 30 of the Third Remedial Order, by August 31, 2021, the

         City shall file on the docket a Monthly Violation Report, signed by a senior City Official under

         penalty of perjury describing the status of each violation, any fine amounts paid as of that date,

         and any additional fine amounts due by not yet paid. The City shall continue to file such Monthly

         Violation Reports for each violation until that violation is corrected.

                 8.       Pursuant to paragraph 33 of the Third Remedial Order, the City shall provide the

         EPA and DEC with proof of payments made to the escrow agent, attached to a transmittal letter

         referencing the name and court docket number of this case and USAO File No. 2016V02002.

                 9.       As provided in paragraph 33 of the Third Remedial Order, the City may in the

         future request Plaintiffs’ written consent to or an Order of this Court permitting disbursement of

         escrowed funds solely for the purpose of funding work reasonably designed to achieve and

         maintain compliance with Orders of this Court, as provided by the Third Remedial Order.



                                16th
         Dated and entered this __ day of August, 2021

                                                __________________________________
                                                CATHY SEIBEL
To be clear, "insufficient financial
                                                UNITED STATES DISTRICT JUDGE
resources" or "the City budget
situation" do not excuse violation
of Court orders or federal law. It
is the responsibility of the leaders
and officials of the City of Mount
Vernon to arrange its financial
affairs so that it can meet its
obligations.
                                                           4
